Case 2:20-cv-02762-PA-RAO Document 17 Filed 07/14/20 Page 1 of 1 Page ID #:73

 1                                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   EDMOND NEAL,                                  Case No. CV 20-02762 PA (RAOx)
12                       Plaintiff,                JUDGMENT OF DISMISSAL
13
            v.
14
     RAINS, LLC,
15
                         Defendant.
16
17
18         Pursuant to the Court’s July 14, 2020 Order dismissing this action for lack of
19   prosecution and failure to comply with the Court’s order,
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22
23   DATED: July 14, 2020
24                                                  ___________________________________
                                                               Percy Anderson
25                                                    UNITED STATES DISTRICT JUDGE

26
27
28
